 Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 52

                  UN ITED STATES D ISTR ICT C O UR T
                  SO U TH ER N R O R IDA DISTR IC T


 M ichelleHudson Hale Plaintiff
                                                                   FILED BY- C.:s           D.C.
   VS
                                                                          FE8 11 2021
                                                                          ANGELA E.NOBLE
                                                                         sD.
                                                                         CL
                                                                          .
                                                                           EHK
                                                                            oFUFkA
                                                                                S.DISIRB
                                                                                   -w.C1T
                                                                                        .
  Adkins,Kelston,Jpvez PC

                                                   JURY TRU L DEM AIVD




                         C O M PLM N T

W chelleR Hudson,plaintiff,in theabovestyled cause,suesabovereferenced
defendantts)formssistingi
                        :
                         nthetransferofproperty,bankandtnlstaccountsofwh!om
                                     .                                          .


belongedtotheplaintic slhusbandbeforebeing grantedotheplaintim wifeandheirof
theestatelefttotheplaintiff.Such itemswerecov scatedby saiddefendantswhà
willfully,spitefully and intentionally obtained necessary docllmentsgiving ownership
to BP stock. Theplaintifflenrned in 2020thatsuch Illegalprobateauthority wasgiven
toknownassociateswhohadnolegalrighttoallow torsuchkansferofBPstoclt.The
defendantsworkedtogetherorseparately to exchangenecessary ownership dghts
be> een partiesnec:ssaly to change,kalisferprrelinquish ownership ofaccotmts
belonging tothe plaintifl-and stopping accessto thoseflmdsto dategiving causefor
thislegalaction which includesthefollow ing reasonsforstating aclaim :      @
                                                                            '
    <
    1 ...    '*

'       j
        !.
                  Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 52
. vz '




                     =
                     I               JuRlsolcTloN/vENui

                               Title28 Section 1391(b)US Code FRCP -
                               Jurisdiction underU.S.Qode Title 28 PartIV


                               C hapter85 -Code 1332.

                     2.         This action also applies to Jurisdiction ofPerson-which
                                                                            l

                              givesJurisdiction regardless ofIocation ofPersons and

                               is applicable to Diversity Actions regarding locations of

                               persons regardless ofIocation.


                   3-          The U.S.Constitution provides forconcurrentfederal

                               Jurisdiction in actions between citizens ofdifferentstates.

                               Case Reference Strawbridge v.Curtis7 U.S.267 (18Q6).

                   4.          ProperVenue is applied as itrelates underSection

                               139 (b)(2),applicableto districtswherefuture harm



                   3.
    F   Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 52
k




                        PLA INTIFF/PA RTIES


                1,   PlaihtiffM ichelle Hudson Hale,is a citizen ofthe U-S.,

                      and has been since birth,the Plainti# currentiy

                      resides in M iam i,Florida.



               7. Aljoiner padies,are Children ofHale i Hudson.
                     Additionalpadies m ay be added during the course of

                     this procedure w here necessary.


               8. AjoinerCasesassociatedto thiscomplaintconsistsof
                     Chase Bank-Case#14-32293 CA R4,CivilCourtM iami,


                     Florida,M iam iDade County,and W ells Fargo Bank,

                     C ase# 1:15-CV-20287-DPG ,FederalCouë,M iam iFlorida,

                     M iam iDade County.



         2.
    Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 52

-
      =
      11                      D EFEN DA NTS



           W ilm erHale & Hale Dorrare both Law Firm s Iocated at60 State

      Street,Boston M a,02109,O w ned Silkerbridge- A com pany thatm anaged

      investm ents and Advisors.


      2.     .schm idt& Federico.P.C .- Law Firm Located at200 Berkeley

      Street,17th Floor, Boston M a 02116 info@ schm idt-federico.com


      3. W ells Fargo Bank,A Banking Institution,has corporate

           offices are Iocated at1156 Avenue O fThe Am ericas,N.Y. N.Y,10036

      4. Adkins,Kelston,Javez PC,is a Iaw firm Iocated at

            90 CanalStreet,#500 Boston,M a,02114.


      5. C hoate Hall& StewartLLP,is a law firm Iocated at

            Tw o InternationalPlace,Boston,M a 02110.


      6.     Chase Bank

             45 W allStreet NY, NY 10005


     4
    Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 52

-
      111. R EA SO N FO R STA TIN G A C LA IM

              1.         TO RT FR A U D
      Defendants are able to keep controlofthe Hale Estate ofw hich thex
      M anipulated and controlled before W illiam Schm idtw ould be granted
      PersonalRepresentative status and Estate controlin 2017 necessaq
      to controland sellrem aining assets and the follow ing actions ofthe
      Defendants can validate know n fradulentactivitv as it pertains to the
      Peter R Hale Estate and Trustare consistentsince m y know ledge of
      such activity w hich began in 2007 and are as follow :: -        -




      A.    Silyerbridge,,a corporation,owned by W ilmerHale,and aIIDefendants
      refused to Iiquidate the accounts belqnging to Plaintiff's husband before his death.

      Those accountsweretransferredto MichaelFay before and afterhis deathwith the help
     ofW ilm erHale,A Newiy appointed PeràonalRepresenative, W illiam Schm ittwould

      Make itpossibleto continue theirfo@ yqarpractice ofhaving complete controlof
                                            %   *.

     the PeterR Hale Estate , bank accounts,trustaccountsand stocks

      Exclusively and continue to refuse to surrenderholdings to the

     Plaintift before orafterthe death ofhusband PeterR.Hale.


     M ichaelFay and W illiam Schm idtwould adm ita fake willinto record necessary fof

     obtaining controlofassets rem aining orspent.That w as once a partofthe PeterR

     Hale estate. This unethicaland illegalpractice violates SEC Rules

     (15c1-7),and the Securities Exchange ActGf1934,which prohibits a person frpm
     using a manipulative,deçeptive,orotherfraudulentdevice''- to com plete a
     5                                               '
    Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 52


-
      securitiqstransaction.The rule iscodified at17 C.F.R.240.15c1-7. 17 CFR

      270.17j-1-3(2)-(3),(4)and(5),andthe PersonallnvestmentActivitiesOf
      InvestmentCom pany Pefsonnel,

      SEC AntifraudRule206(4)-8forAdviserstoPooledlnvestmentVehicles,Tie
      Investm entAdvisersActof1940,Rule 204A-1,The Investm entCom pany ActOf1940,
      requiring disclosure offinancialcondition and investm entpolicy when stocks are sold,

      The Investm entAdvisers Actof1940,and the Dodd-Frank W allStreetReform and

      The Consum erProtectiop Actof2010,including disclosure and transparency.

      There have been actscom mitted by Defendantts),thatviolate aIIFederalSecurities
      Lawsincluding,theSecuritiesActOf1933,(15U.S.C.77a-aa),theSecuritiesExchange
      Actof1934 (15 U.S.C.78a-m),the Sabanes-oxleyActof2002 (Pub.L.107-204,116
      Stat.745 (2002),The lnvestmentCompanyActof1040(15 U.S.C.80a),the Investment
      AdvisorsActof1940 (15 U.S.C.80b),TitleV oftheGramm-Leach-BlileyAct(Pub.L.
      106-102,113 Stat.1338 (1999),the Bank SecrecyAct(31U.S.C.5311-5314,
                                                                        .
      5316-5332),as appliedto fundsand investmentadvisors,anyand aIIrules abovethat
      have been adopted by the com m ission orthe Departm entOfTreasury.


      ltis notcertain ifeach holderofSilverbridge Securities becam e the sole ow nerofeach

      Individual stock holding in this accountorifthey were transferred aftersailorm erger.
      Ofthe Silverbridge Accounts held by W ilm erHalé.


      2.     Necessary forone to own securities,they m ustbe bought and then traded
      6.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 52




  between,holders found in the W allStreetSecurities Exchange. in this instance we

  begin with Silverbridge,a know n Finance Investm entCom pany.



  Atsom e pointChase Bank acquired possession and ofa Hale TrustStock from

  sources to b: determ ined.They become transferagents who controlwho com pletes a

  sales ortransferofstock.

  3.To do this one m ust have been granted the rights necessary to sellsecurities fof

  clients,to receives service fees,form anagem entofstock

  As wellas acceptapce ofpaymentwhereby thatinitiate can be paid and as aresultcan
  profitfrom buying and selling stockowned byanyoqe.Chase Bank,W ells Fargo Bank,
  were also on the Slverbridge Accountowned by W ilm erHale Hale Dorc, Itis notknow

  where substantialal ounts ofmoney from each accounttransferred to when this Hale
  TrustAccountwas Iiquidated belonging to Chase Bank and W ells Fargo who both

  suddenly are transferagents afterthe death ofM r.Hale.

  AIlStocks can individually boughtand sold by anyone who em ploys a brokerwho

  conductbusiness as a brokerage com pany. Brokers are em ployed by Corps,are

  brokers orare working independently to brokersales, buys,trades,and are paid w ith

  com m issions and fees ,from clients.


  4.    Silverbridge,,was a corp,owned by W ilm efHale,item ploys broke/s oruses

 outside brokers to buy orsellstock,forprofit. ltm ustpay outfees and gives possible

 commission.Any companythatallowsformanysales and tradesforclientsbeçause
 each sale orbuy generates fees and orcom m issions.
 7.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 52




  5.     Silverbfidge.,a cofporation,ow ned by W ilm erHale, refused to Iiquidate a1l

  accounts upon reguestto selland trade stocks.They chose to shutdownthe business,


  Transferaccounts to an entity know n only by the party,W ilm efHale and M ichqelFay

  W ellsFargo Bank,Chase Bank,W ilmofHale Hale Dorq,and W illiam Schmidtwould
  Be majorparticipantsnecessarytofinalizedealsorattemptto finalize the sale,orallow
  third partiesto finadize realestate transactionsas itpedained to this estate.

  6. W ells Fargo Bank,Chase Bank and any one Defendantcould sales stock orreal
  estate belonging to the Hale estate,when one m em berofthis group can obtain a

  PersonalRepresentative status.W illiam Schm idtwas the party who would subm ita will

  thatwas superseded by a willgranting is authority to the plaintiff.W ith this willwithheld

  from the SuffolkCountyProbateCourtcompetecontrolofassetsremaineà inthe
  possession ofthose who wanted to Iiquidate assets in the Hale TrustAccountas well

  As assets Ieftby otherholdings from Hale Trusts belonging to Trusts ofpriorfam ily
  m em bers who Trusted assetsto the Hale Trust.



  These unethicaland illegalpracticesviolate SEC Rules(15c1-7),The Securities
  ExchangeActGf1934 (TheAct)prohibitsapersonfrom usinga manipulative,
  deceptive,orotherfraudulentdevice''to complete a securities transaction The rule is
                                                                              .




 codifiedat17C.F.R.240.15c1-7.17 CFR 270.17j-1-3(2)-(3),(4)and (5),Personal
  Inv#stmentActivities OfInvestmentCompany Personnel,
 $EC Antifraud Rule 20644)-8forAdvisersto Pooled InvestmentVehicles,the
 8.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 52



  Investm entAdvisersActof1940,Rule 204A-1,The Investm entCom pany ActOf1940,

  requiring disclosure offinancialcondition and investm entpolicy when stocks are sold,




  The InvestmentAdvisersActof1q40,and the Dodd-FrankWallStreetReform and
  ConsumerProtection Actof2010,including disclosure and transparency.
  The same Plainti; involved in controlofthe estate @nd taking on Trustee duties and

  actively participating,com m unicating and m aking decisions regarding sales,trades and

  buys,before the death ofthe rightfulownerwould notrelinquish roles thereafter. They

  would continue the same practice with no oversight,having virtually unlim ited

  destruction to m anipulate accounts to obtain self-serving distributions to fulfilltheirown

  objectivestaking no consideration ofthe financialIoss and burd@n placed on the
  plaintift causing harm to the Plainti#, Iossofaccountholdingsand having no record of
 transferand orsale ofeach stock holding,This would resultin greateconomic loss,

  poorhealth and death ofhusband as alleged in originalcase filings regarding Chase

  Bank,andW ells Fargo Bank in Januaryof2015.(See Cases).
                Harm resultswhen use ofaccountls),withouttheapprovalfrom thelegal
 accountholderwho is being denied access and use accounts thatshould belonging the

  Plaintiff,.The same funds were requested to payoffthe m ortgage ofhom e at168

  Bellingham St,Chelsea,Ma 02150.ltalso needed wheelchairaccess and the hom e at

  168 Bellingham St,Chelsea,M a,02150,had 10-12 stairs in entrance and backofhome

 thatdid notprovide assess to hom e forpersons using a wheelchair. The home would

 go into foreclosure in 2015,or2016,exactdate stillbeing researched as recorded
 9.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 52




   regarding the sale are sillin location process.Defendants, being totally responsible for
   hom e defaultwould gp on to sellthe hom e as a resultofa forced defaultbecause the

  trustee refused to pay pastdue m ortgage,


         8.      Had defendantts)complied to requeststo Iiquidaté Silverbridge,this
  objective could have been accomplished.Accountsare stillin disarray.

         9.     W ilmerHale refusedto give accountofHalèTrustPortfolio thatincluded
  Plaintiffs,fatherand grandfatherand possibly mother, now d:ceived,and afterdeath of

  Mr.Hale.


         10.     Silverbridge refused to provide m onthly statem ents forthe Hale Trusts, its

  notcertain how m any tim es stocks were sold,traded orboughtbutltis certain in

  happened m any times,generated fees and com m issions,and such acts coptinue to this
  day.Exam ple,BR PLC,-The Plaintiffreceived Ietters from W ells Fafgo Bank and Chase

  Bank stating both were owners ofthe stock. This could only happen ifshares were sold

  by a brokerw ho splitthe accountbetwebn the two parties doing a split, oratcounts

  were duplicated. Itis notcertain who owns the account, who is the

  transferagent,how m any times ithas been switched between transferagents, who

  initiate buys,sells and transfers butrecords willshow many transactions occurred.

                Exam ple, Zim m erHoldings sold this stock as welldividends from account

  opened in 2012,Plainti: wastold itwastransferfed to them in 2014, and would pay

  dividends forthis period only.W hen asking where tranpfercam e,was told
  Com putershare w ho is the Iargesttransferagentforinvestments wprldw ide.However,
                                                       -

  10.
    Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 52

-
      Com putetshare would go on to refuse to disclose who transferred ownership to them .

      lwas told Com pterhare was transferagentforstock held by C has: and W ells
      Fafgo Bank,and they woqld deny accountownership m aking itim possible to

      Know the IegaltransferagentWas.



       W ho transferred the stockto Com putershare is undisclosed as Com putershare

      refuses to disclose any inform ation regarding sale, buying ortransferofthis account,

       butstatesAirProducts & Chem icals,Raytheon and severalotheraccounts were sold

      ortraded,withoutthe Plaintiffknowledge ofwho and when the transactions were done

      as the Plainti# is the only person with the Iegalrightto m ake buy,orsellrequests. This

      activityisbeingdoneFith (3)to4)tfustaccountsheldbyW ilmerHaletothisday,ifaI1
      accountshàvenotbeenIiquidatedbyW ilmerHale.Reference Exhibit(A),whichclearly
      shows m any selland buys transactions thatwere once partofthe Silverbridge Account.


            12. There is a failure to m anage accounts necessary to com ply to

      requests forclosure ofaccounts upon requestofthe shareholderand

      Trustee PeterR Hale,ow nerofaccounts,dividends,safe depositboxes, in

      accounts ofseveralfinancialand bank institutions.RealEstate,is also

      included in alleged m isuse ofsuch accounts necessary to enrich the needs

       anddesiresofDefendantls)who abandon allinterestsofPlaintii's
      11.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 52




  financialand generalwellbeing afterbeing senta Irrevocable Trust

    Amendmentto the originaltrustdocumentafterrefuqalto send a copy of

  the revocable trust Docum ent. They would continue to close bank

  Accounts and keep assets,and refuse to relinquish controlofaccounts

  As wellas the Estate ofPeterR Hale before and afterhis passing.




        13. In doing so,there is a clearviolation of federal

              and state Securities Law s and Corporate Governing Laws

              including the FraudulentIntqrstate Transactions

              Pursuantto 15 US Code 779-Securities Actof1933,and

              Section 11-2-detailing w hatis required regarding a specific

              Code ofEthics w hich prohibitSelfDealing Activity and

              Conflict. AS w ellas the Dodd-Frank W allStreetReform and

              Consum erProtection Act,Title Vll;w hich requires

              Transparency,Accountability,according to Section 701 thru

              Section 1021.


        12.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 52




    1111.   N EG LEG A NC E



             Plaintiff is incorporated by reference the allegations of

             paragraph'
                      ,1 through 41, as though fully setforth herein.


              AIlo#icers ofthe com panies took actions thatfailed to show

              adutyofcare Ioyalty and good faith in business and
                            ,
                                                                          ?
              including obligations to exercise good business practices




              1to acteffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com panyfailed to com ply

              with basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not
                                         83.
              the needs ofthe corporation.

              The Corporationts)would go on to recklessly act,
  97.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 52




              having fore know ledge,such acts w illcause Iosses necessary

              to disenfranchise the Plaintil. By éhoosing notto
              Iiquidate accounts by selling alIstockholdings and giving

              a check to the Plaintiff,to uée by the Plainti; in

              RQ09, the Defendant,coptinued a reckless disregard for
              the plainti',having fullknow ledge such acts willresultin

              a Ioss ofstock holdings resulting from reckless m anagem ent .




              Accounts rem ain di#icultto trace and recoverdue to a refusal

              to disclose accountactivity by providing m onthly statem ents.

              Defendants violated federaland state statutes,according to

              UnfairBusiness Practices,(Business&mprof.Code 17200 et

              seq-).
             AIIDefendants w ho are Corporations,w ith, officers,Iawyers,

             trustee's,directors,brokers and representatives ofw hom ,

             engaged in transactions thatwould end in a paym ent

              to one ofthese parties forcom m issions,disbursem ents,

             and paym entforopening,closing,transferring equity accounts




  98.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 52




  such as stocks,bonds,securities,and realestate. The Defendantls)
              are Iiable because the Corporation,being the controlling party

              orpersonts),is liable forinjury caused by a representative.
     /g,s. c''O z,    . yy-yygv.p .         . yp-c
                        ,
    z
              ,


                 )! / X/
                       - x f4J.'afld-  - yg. .y .
                                                zor.--
            -/                   .
                                  . '-
               u ay                   g
              The ainti; was harm ed by Ioss ofassets,ioss of

              Ioss ofhusband as wellas su#ering from m etaland physical

              issues involved w ith a person w ith disabilities. To be proven

              w ith m edicalrecords from initialdiscoveries.




  99.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 52




     =
     V           BREECH O F FIDUC IA RY DUW

                 Plaintiff is incorporated by reference the allegations of

                 paragraph'
                          ,1 through 41, as though fully setforth herein.


                 AIloïcers ofthe companies in question,owe plainti#ts)
                 a duty ofcare,Ioyalty and good faith in business and

                 fiducigry duty including obligations to exercise good

                 business practices,to acteffectively in the operation of

                 business ofthatcom pany and to actin the bestinterest

                 ofthe stockholderand each com pany failed to com ply

                 w ith basic term s ofcorporate interests as itapplied to

       -   - -
                 accom m odating-the-needs ofthe-stockholder-and not---

                 the needs ofthe corporation. Defendants violated federaland

                 36(b),The InvestmentCompany Actwhich slates,Investment
                 Com pany's have fiduciary duty w ith respectto the receiptof

                 com pensation for services.Therefore,a breach w illoccur

                 w hen an investm entCo.pays fees to advisors fortransactions


  100.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 52




              thatcause a depletion ofassets in the accountwhen the

              Plaintiffs trustee attorney is told by trustee

              to a (0)holding amountatthe time death ofPlaintiss husband.
              See Exhibit(E).
              Such acts cannotbe justified and no gains were made.
              There w as notability to achiev: a f@vorable rate ofreturn on

              the account.




                                               101.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 18 of 52




              Plaintil inqorporate by reference the allegations ofparagraph
                     .                              '




              1 through 41.,as though fully setforth herein.

              AIlolcers ofthe companies in questipn,owe plainti#ls)
              a duty ofcare,loyalty and good faith in business and

              fiduciaryduty including obltgationstoexercise good
              business practices,to @ctéffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.
                     '
                         .


              Defendants violated federaland state statutes,


              Plainti; is incorporated by reference the allegations of

              paragraph 1 through 41, as though fully setforth herein.



             AlIofficersofthecompaniesinquestion,owe plaintifqs)
             a duty ofcare,Ioyalty and gpod faith in business and

             fiduciary duty including obligajions to exercise good
  102.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 19 of 52




              business practices,to actelectively in the operation of

              business ofthatcom pany and to actin the bestipterest

              ofthe stockholderand each com pany failed to com ply
                      '
                          .




              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the nveds öfthe stockholderand not

              the needs ofthe corporation.



              Defendantsviolated federaland state statutes,such as 36(b),
             The Investm entC om pany Actw hich states,an investm ent

              Com pany has a fiduciary duty w ith respectto the receiptof

              com pensation forservices.A breach w illoccurwhen an

              investm entCom pany goes on to

              pays fees to advisors fortransactions thatcause a depletion of

              assets in the accountw hen the Plainti/ s trustee attorney is

              told (0)holding amountatthe time death ofPlaintils husband.



             Such acts cannotbe justified and no gains were made.
              There was notability to achieve a favorable rate ofreturn on
  103.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 20 of 52




        the account.

  Silverbridge sells its FinancialAdvisory Corporation in 2012.

  Itheld àccounts belonging to the PeterR Hale Revocable Trust,

  ow ned by Plaintiffs husband. P.O .A ., and Trustee authority w

  was granted Plaintil,necessary to asiisted Husband,PeterR Hale in

  requesting sale and receiptoffunds-years before this sale occurred.

  W ilm erHale ow ned Silverbrdge, Controllers refuse to Iiquidate accounts,

  and transferfunds. Controllers engage in selfdealing,and a hostile take

  overofaIIaccounts and assets w ithin the Hale Holdings by this com pany.

  Stock brokers,trustees,holding com pany associates,and its

  representatives to use and devise any schem e to bankruptallassets and

  holdings w ithin the PeterR Hale Revocable Trustas w ellas Trusts

  privately held forfather,grandfather,and possibly grandm otherand

  m otheqallnow deceased.


  This com pany had a duty to provide disclosure regarding the sale activity

  before and afterthe sale and did not. Accounts are now in the possession

  oftrustee w ho w orked forW ilm erHale during the sale,and w ere transferred
                        '
                    .

  to him and notthe shareholder,aqerthe sale. ltis clearthere w as a sale
  104.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 21 of 52




  and purchase ofthe Hale TrustAccounts,Thère were no disclosures
  m ade from Trusteé to date,norfrom W ilm erHale to date regarding sale,

  and disposition ofHale accounts afterthe sale as the acts deliberately

   excluded the Plainti#,w ho continued to Iive and w as ow nerofthe

  propedy Iocated at168 Bellingham Street,Chelsea,M a 02150. No m ail

  w as eversentto this address from W ilm erHale and M ichalFay w ho

  prevented sale ofhom e,ow nership ofa hom e w ith w heelchairaccess

  and paym entofback taxes,necessary to preventforeclosure buy keeping

  and w ithholding aIlassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,C hase Bank,C hase Bank,NA ,were clients nam ed on

  Silverbridge StatementofHoldingsExhibit(A).Theywould goonto hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHal: w hile stating no accounts in theirnam e belongs to the Hale

  Trustw hen itclearly states they were paid stockholders ofthe Hale Trust.

  Coum pershare,AST,are transferagents. Accounts from the Hale Trust

  would be transferred to them to hold,transferorseliattheirdiscretion.

                                105.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 22 of 52




  AI1continued to refuse sale ofstock to Plaintiff,provide inform ation

  regarding accounts,activities involving accounts,statem ents,as wellas
                            '
                                 .


  anyand aI'activitypeuaining tot.e Hale vrusi,pastand present.x d
  Corporations acted accordingly,alIindividuals acted accordingly,w ho are

   nam ed Defendants to this case. The Plaintis,continues to research these
       '
                                                                ,

   activities w hich are alIin violation ofthe Antifraud Provisions of C FR Title

   l7-chapter11-Pad 240 Section 240.13e-3,(a)and (1)thru 6. Going
  private transactions by cedain issuers ortheira'iliates.




  106.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 23 of 52




  .I
  V          NEGLIGENT INFLICTION OF EMOTIONAL
                          D ISTRESS


              Plaintil incorporate by reference the allegations ofparagraph

              1 through 36.,as though fully setfodh herein.

              AIlo/cers ofthe companies in question,owe plaintiffts)
              a duty ofcare,loyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to actelectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.



         There was no way to suggestthe defendantls)would withhold
         funds from accounts. itbecam e clearafterweeks of

         requests to sell. The haltto accountaccess stopped aIlthoughts

         ofpursuing Iegalaction,a PO A and Iatera new TrustDocum ent

  107.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 24 of 52




         aùd W illwould resultasways to stop defendantls)defiantand
         illegalactivitieq.


         The plaintiffhad to actas padnerforM r.Hale in aIlbusiness

         transactions thereaqer. This job would nothave been accepted
         ifknowing in advance,there would be a warwitb W ilmerHale.

         NonThe Less,this would be the outcom e. This w ould cause

         daily activities ofthe Plaintil to exceed the three hourthreshold

         required forpersons w ith a disabilty ofPlainti@. This would cause

         greatpain and distress to ehtire body ofthe Plaintiffwho hpd to

         exercise daily activity necessary to keep cashflow necessary to

         pay forexpenses as they applied to the Hale household.
            ,

         The unorthodox activities ofthe defendantw oujy oauss m oving

         severaltim es to otherstates as itw as dangerous to continue

         living w ithoutaccess in and outofthe hom e. The plaintis could not

         assisthusband in and outofhom e due to disabilities and M r.Hale

         felttoè constricted to the hom e w hich had on w heelchair access in

         and outofthe hom e.How to care forM r.Hales disability w alking,

         financialand health issues as wellas the Plaiptif s proved quite

  108.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 25 of 52




         m entally and physically straining.


         This esectw ould increase as husbands health deteriorated w ith the

         currentcircumstance anà aneedformedialcare,alào deni:d by the
         defendant,and financialqnced@inties,created additionalm ental

         and physicalstrain as husband w ould continue to require

         hospitalization,

         som ething the W ilm erHale associetes were fully aw are w ould result

         from làck offunds necessary to obtain 24 hrAssisted Living Care.



         The Plaintiff, handles aIIasairs forthe Hale fam ily.

         A IIDefendants violated federaland state statutes,

         Gained pafmentforfeesandequitywhile atthe sametime
         disenfranchising the stockholderand continuing to

         access aIIaccounts and m anaging accoupts in a w ay

         thatw ould enrich the com pany and notthe stockholder

         form ore than the know n ten years such activity has

         taken place instead ofclosing aIIaccounts as of2010.


  109.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 26 of 52




                                                                   '
       .


           AIIomcers ofthe cùmpanies in question,owë plaintiffts)
           a duty ofcare,Ioyalty and good faith in business and

           fiduciary duty including obligations to exercise good

           buiiness practices,to acte#ectively in the operation gf

           business ofthatcom pany and to actin the bestinterest

           ofthe stockholderand each com pany failed to com ply

           w ith basic term s ofcorporate interests as itapplied to

           accom m odating the needs ofthe stockholderand not

           the needs ofthe corporation.



           Defendants violated federaland state statutes,such as 36(b),
           The Investm entCom pany Actw hich states,an Investm ent

           C om pany has a fiduciary duty w ith respectto thè receiptof

           com pensation forservices.Therefore,a breach w illoccur

           w hen an investm entCo.pays fees to advisors fortransactions

           thatcause a depletion ofassets in the accountw hen the

           Plainti/s trustee attorney is told bytrustee (0)holdings exist.
  110.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 27 of 52




  V IIkFAILURE TO UPHOLD A DUR OF FAIRNESS
       -




              Plaintiffincorporate by reference the allegations ofparagraph

              1 through 41.,as though fully setfodh herein.

              a duty ofcare,Ioyalty and good faith in business and
                                                 f'
                                                j

              fiduciary duty including obligations to exercise good

              business practices,to actefectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderaùd each com pany failed to com ply

             w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

             the needs ofthe corporation.



             AlIolicers ofthe companies in question,owe plaintilts)
             a duty ofcare,loyalty and good faith in business and

             fiduciary duty including obligations to exercise good

             business practites,to actelectively in the operation of

             business ofthatdom pany and to actin the bestinterest
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 28 of 52




              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholder.

              Silverbridge sells its FinancialAdvisory Corporation in 2012.

              ltheld accounts belonging to the PeterR Hale Revocable Trust,

        ow ned by the Plaintiffs husband. P.O .A., and Trustee authority w as

        granted Plainti#,necessary to assisted Husband,PeterR Hale in

        requesting sale and receiptoffundsyears before this sale occurred.


        W ilm erHale ow ned Silverbrdge,C ontrollers refuse to Iiquidate

        and transferfunds. Controllers engage in selfdealing,and a hostile

        takeoverofalIaccounts aid assetsw ithin Hale Holdings.



        Stock brokers,trustees,holding com pany associates,and its

        representatives to use and devise any schem e to bankruptassets

        and holding: w ithin the PetqrR Hale Revpcable Trustand Trust

        accounts privately held.


        Thià com pany has a duty to provide disclosure regarding the sale

                                   123.
    f
        Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 29 of 52



!
I
           activity and did not. Accounts are now in the possession

          oftrustee who worked forW ilmerHale during the pale,and were transferred
          to him and notthe shareholder,afterthe sale. Itis clearthere w as a sale

          and purchase ofthe Hale TrustAccounts,There w ere no disclosures

          made from Trustee to date,norfrom W ilmerHale to date regarding sale,
          and disposition ofHale accounts Mqerthe sale as the acts were

          deliberately done to exclude the Plaintiff,w ho continued to live and w as

          ow nerofthe property Iocated at168 Bellingham Street,Chelsea,M a

          02150. No m ailwas eversentto this address from W ilm erHale and M ichal

          Fay w ho prevented sale ofhöm e,ow nership ofa hom e w ith w heelchair

          access and paym entofback taxes,necessary to preventforeclosure buy

          keeping and w ithholding allassets held w ithin the PeterR Hale Trust.

          W ells Fargo Bank,Chase Bank,Chase Bank,NA ,were clients nam ed on

          Silverbridge StatementofHoldings Exhibit(A). Theywould go on to hold
               '
           .


          acconnts from the Hale Trustthathad to be transferred to them by                  '

          W ilm erHale w hile stating no accounts in theirnam e belongs to the Hale

          Trustthatclearly states they w ere paid stockholders ofthe Haie Trust.

           Coum pershare,AST,are transferagents. Accounts from the Hale Trust

          would be transferred to them to hold,transferorsellattheirdiscretion.
                                      124.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 30 of 52




  Ailcontinued to refuse sale ofsyockto Plaintiff, provide ihform ation
  regarding accounts,activities involving accounts, statem ents,as w ellas

  any ànd aIIactivity pedaining to the Hale Trust, pastand present. All

  Corporations acting accordingly, aIlindividuals acted accordingly
                                                                       ,   w ho are
  nam ed Defendants to this case   .




  The Plaintil,continues to research these activities w hich are
                                                                   aIIin violation
  of Antifraud Prpvisions of CFR Title l7 chapterIi-part240 wsection
                                          -




 240.13e-3,(a)and (1)thru6.Privatetransactionsby issueraffiliates           .




 125.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 31 of 52




'
ti
 t
 /jj7jFAILURETO UPHOLDA DUTYOFTRUST

               Plaintiffincorporate by reference the allegations ofparagraph

               1 through 41.,as though fully setfodh herein.

               a duty ofcare,Ioyalty and good faith in business and

               fiduciary duty ihcluding obligations to exercise good

               business practices,to acteffectively in the operation of
                         J          '

         bùsiness ofthatcompany andto actinthe bestinterest
         ofthe stockholderand each com pany failed to com ply

         w ith basic term s ofcorporate interests as itapplied to
                                                   .




         accom m od@ting the needs ofthe stockholderand not

         the needs ofthe corporation.




  126.
    Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 32 of 52




       handledstockaccountsforPlainti#,holding POA,jo do
       aIIbusiness transactions forhusband,as w ellas forhusband

       acting trustee on aIIaccounts.


       2.

       Hom e was foreclosed in 2015,by W ells Fargo Bank.


       3.

       By refusing access to accounts,accountholding disclosures,

       m oney ow ed orow ned by each accountand continuing

       to m ake decisions and open and close accounts w ithout

       permission ofplainti#ts),whose name each account
       rem ained,disenfranchised the ow ners and Ieftthe ow ner

       properrecourse thatwas notavailable due to Iack of

       resources held by the Defendants.



.      4.

       This w as intentionaldisenfranchisem ent,a blatantdisregard

       forthe needs ofthe accountholderand causing a situation
       129. -
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 33 of 52




  forirrevocable harm to come to plainti#ts)as a rèsultof
  m oving,constanttraveling and constantin transitby char

  interacting with constanttramc,to accidentrelated injury
  to doctors apps,seeking care formedicglproblem sthatarise
  as a resuitofconstantstrain on body overthe pastsix years

  dealingswith Defendantls).

  5.

  Plaintiffallegeseach pa@ m ade a decision to refuse
  requests to Iiquidate accounts,continued doing business

  with each accountwithout Plaintiffts)approval. W ith approval
  none ofthe harm faced by the Plaintiffwould have been

  encountered. These w ere intentionaland reckless acts on

  bvhalfofthe defendantts).Such outrageous conductcaused
  greatdistress em otionally as w ellas physically.



  6.

   The plainti@s husbands m entalstate decreased .

  130.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 34 of 52




  7.

  AIIcom panies refused access to accounts and assets being

  held,access to statem ents,as v ellas norm alprpcedure and

  protocolforthese types ofbusinesses. No exchanges

  regarding com pany holdings,financialstatem ents m anaged by

  the m anaging padies,quaderly earnings,and share dividends

  being deposited. There w as no inform ation given re-

  grading stock options,voting options. Everything w as being

  done w ithoutconsentofshareholder.


  8.

  Letters w ere ignored,calls, accepted and docum ents returned

  w ith no explanation fordenialand w hen an explanation w as

  given,w hen docum entation was provided,its was not
  acknow ledged norhonored.


  9.

   A POA ,had to m ake allaw are thatM ichaelFay acting trustee

  was acting againstwillofplaintiffts),
                                     131.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 35 of 52




   10.

         AI1com panies exceptdefendants honored this request.



   11.


  AIIdefendants illegally used accountsto stop plainti#ts),
  from access to accountinform ation necessary to

  exercise rights ofow nership forpersonalgain and

  benefitofaIIotherthan thatofthe Plainti@.



   12.

  According to the WillofPeterR.Hale,(EXHIBIT B)-Page 5,
  the sole trustbe. Italso clearly states that M ichaelas standby trustee.

  A trustee to fulfillobligations ifM r.Hale could not. Itis believed this

  was done in duress atthe tim e ofsigning. ltwas agreed thathis hom e

  would bë m ade w heeichairaccessible,thatback taxes would be paid
  to preventfurtherforeclosure action by Fay and Adkins who had controlof

  alImoney belonging to M r.Hale who was unable to walk,in a wheelchair,

   knowing aIIattem pts to obtain m oney held by these individuals were in

  vain,any and aIldocum ents were signed necessary thathe would

  132.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 36 of 52




   continue to have housing,food and basic necessities.



   13.

   Refusalto sign docum ents was notan option as M r.Hale always conten

  'thathe feared forhis life before and afterm affiage to M r.Hale.

   lllegalactà occuras a resultofSilverbridge paym ents from Silverbridge.

  Such acts and sales are illegalaccording to

   17 CFR Part201,202,& 210. See Silverbridge statem ents of

   transactions found in Exhibit (B)and Exhibit(C).
  M f.Fay'
         s nam e on the Silverbridge account.,as trustee butOnly

  PeterR Hale is the Iegaltrustee. M r.Hale is currently being

  barred from closing down this accountthatwas attem pted

  closure now fortwo years unsucceysfully. Mr.Fay is a standby

  trustee according to M c Hales will,and standby trustees are

  active only afterthe death ofthe standing trustee. M r.




   Hale was notdead m aking M r.Fay and W ilm erHale who owned

  Silverbridge guilty ofbuying,selling and transferofshares without
  approvalfrom Plainti# orM r.Hale w ho did notwantto be forced

  to negotiate with Fay and second and third parties unknown,to



  133.
                                                                                             '
    :
        Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 37 of 52



i
1
                obtain money  .




                15.


                Distribution paym ents paid outon the accountwhich shows
            .                                    .                         ;

                wastransferred,to Faywho paid outto the Plaintift who in
                turn had to com ply to such bribery m oney from the Hale TrustFund in exchange
                          '
        .                                            .                                           .



                forservices they required such as signing ofdeed Plaintiff,in 2011,




                W ilm erC utlerPickering Hale and DoorLLP olers Iegaladvisory services to
                aviation,energy,financialservices,inform ation technology,m anufacturing,
                sofG are,telecom m unications,and Iife sciences industries.The firm 's practice
                areas include corporate Iaw ,intellectualpropedy,Iitigation,securities,antitrust
                and com petition,corporate,environm ental,bankruptcy and com m ercial,FDA ,
                internationalarbitration,trade,financialinstitutions,laborjtax,and realestate.Its
                clipntele includesAkam aiTechnologies,America Online,Bayer,BearStearns,
                Boeing,Bose,Citigroup,C reditS uisse FirstBoston,Daim lerc hrysler,J.P.
                M organ C hase,Lehm an Brothers,M organ Stanley,and Verizon
                C6m m unications.W ilm erCutlerPickering Hale and Dorrwas founded in 2004
                through the m ergerofHale and DorrLLP and W ilm erC utlerPickering LLP.The
                firm is based in W ashington,D.C.with additionalom ces in Baltimore,Maryland;
                Boston,M assachusetts;Reston,V irginia;New York City;Princeton,N ew Jersey'  ,
                Germ any' ,London' ,and M unich.

                There is a possibility thatm ergers have been made necèssary to change the
                nam e ofW ilm erHale tp W illiam Cutler Pickering Hale Door,and W ilm er
                C utlerPickering Hale. Itis notknow n w hen changes were m ade and w hy
                those nam es no longerinclude Hale- Dorr.



                                                           134.
                   --


g
    Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 38 of 52




      Itis clearthatDorris used exclusively w ith W ilm erHale and Hale Door,
      and recently the Dorrhas been elim inated and the Hale nam e association
      rem ains butas w ith the Iasttwo exam ples,one can assum e thatthe
      nam es are associated to one person being,W illiam Cutler Pickering,w ho has
      chosen to m ake Hale inclusive w ith W illiam CutlerPickering.Om ces can
      be found in New York,NY and W ashington,DC . Such changes have occurred
      overthe Iastfive years as they did notexistin 2009,w hen Plainti; m arried
      Peter R Hale,Son ofHale-Dorrfounder.

      ltdoes apjearchairpersons,Donald Steinberg,Howard M .Shapiro,Jamie
      G orelick,W illiam M cLucas,Steven D.S ingerstillrem ain.




      135.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 39 of 52




    h/IIII.
                U N FA IR B U SIN ESS PR A C TIC ES
              (BUSINESS & Prof.Code 17200 etseq,)

              Plaintiffincorporate by reference the allegations ofparagraph

              1through 36.,asthoughfullysetfo/h herein.

              AIIofficers ofthe companies in question,owe plaintilts)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to acte#ectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              with basic term iofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              There was no way to suggestthe defendantls)would withhold
              funds from accounts. Itbecam e clearaqerweeks of


              requests to seli.The haltt: accountaccess stopped a1l
  117.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 40 of 52




  thoughts ofpursuing Iegalaction,a POA and Iatera new TrustDocum ent

  ànd W illwould resultaswayé to stop defendantls)defiantand
  illt,tp1hllhtltih/itilp6,.


  The plainti@ had to actas padnerforM r.Hale in aIIbusiness

  transactionsthereaqer.Thisjob would nothave been accepted
  ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

  NonTheLéss,this w ould be the outcom e. This w ould cause

  daily activities ofthe Plaintis to exceed the three hourthreshold

  required forperpons w ith a disability ofPlainti@. This causes

  greatpain and distress to entire body ofthe Plaintil w ho had to

  exercise daily activity necessary to keep cashflow necessary to

  pay forexpenses as they applied to the Hale household.


  The unodhodox activities ofthe defendantwould cause m oving

  severaltim es to otherstates as itw as dangerous to continue

  living w ithoutaccess in and outofthe hom e currently ow ned'
                                                              .

  Refusalto provide m oney to provide w heelchairaccess fora

  person w ith disabilities is a violation ofTitle 11-Am ericans W ith

  Disabilities Actof1990 (ADA),FAIR HOUSING ACT.
  118.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 41 of 52




  The plaintils health could notprovide fordaily assistance needed

  for husband access in and outofhom e. M r.Hale used a w heelchair&

  w as constricted to the hom e w hich had no w heelchairaccess.

  The health of M r.health would slow ly detqriorate as hopelessness w as

  feltdue to financialand health issues .Activities ofthe Defendantts)proved
  m entally and physically straining forboth M r.Hale and the Plaintiff.

  This effectw ould increase as husbands health deterioration continued as a

   resultofthe currentcircum stance,a need fora perm anenthom e thatdid

  notrequire m oving each year,assisted living m edicalcare as w ellas

  financialuncedainties,w ould contributed to additionalm ental

  and physicalstrain as husband continued to require hospitalization which
  w ould Iead to his death.


   Th: W ilm erHale C orporation and its Associate: were fully aw are of

  detrim entalconsequences could resultfrom constantfinancialinsecurity

  cause by lack offunds. M r.Hale had m oney to pay for24 hrAssisted

  Living Care forthe restofhis adultlife in Orlando Florida.The Defenàantts)
                                119.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 42 of 52




  refused to allow M r.Hale to use m oney he rightfully ow ned to pay forthis

  im portantm edicalservice thatcould have m ade his Iife expectancy m uch

  Ionger. This blantentrefusalIeftthe Plaintil w ith handling aIIaffairs forthe

  Hale fam ily with lim itations due to disabilities. The refusal

  to assistfinancially w as done to cause irreparable harm to Plainti; by

  inflicting the problem s thatw ere m an m ade. M r.Hale had enough m oney

  to Iive com fodably, having any m edicalcared ofchoice butm oney w as

  being used forthe benefitofDefendantls).

  Defendants violated federaland state statutes,

  G ained paym entforfees and equity w hile atthe sam e tim e

  disenfranchising the stockholderand continuing to

  access allaccounts and m anaging accounts in a w ay

  thatw ould enrich the com pany and notthe stockholder

  form ore than the know n ten years such activity has

  taken place instead ofclosing aIIaccounts as of2010.

  AIIolicers ofthe companies in question,owe plaintiffts)
  a duty ofcare,Ioyalty and good faith in business and

  fiduciary duty including obligations to exercise good

  business practices,to acte#ectively in the operation of
  120.
 Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 43 of 52


4-             business ofthatcom pany and to actin the bestinteiest

               ofthe stockholderand each com pany failed to com ply

               w ith basic term s ofcorporate interests as itapplied to

               accomm odating the nee4softh4 stockholderand not

               the needs ofthe corporation.

               Defendantsviolated federaland stàte statutes,such as 36(b),
               The Investm entCom pany Actw hich states,an investm entCo.

               has a fiduciary duty w ith respectto the receiptofcom pensation

               forservices. Therefore,a bre@ch w illoccurw hen the

               investM entC o., pays fees to advisors fortransactions that

               cause a depletion of assets in the accountw hen the Plaintiffs

               truptee attorney is told by trustee (0)holdings exist.




     121.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 44 of 52




                                   HA RM
   There W as a Ioss ofaIIassets have resulted in a transferofassets

    frt)rlht'l()rllëlirltiff as a resultofa refusalto assistw ith sale ofthe

   BP holdings O rany holdings belonging to the PeterR Hale estate.

   W ells Fargo Bank,Chase Bank and Com putershare,continue to

   transferThis accountbetw een transferagents, m aking it

   im possible to obtain,Transferorsellthis stock atany tim e past

   To date.

   W ith no assets to fightthese Iarge corporations,they have been

   successfulIn having free reign overthis estate by selling and

   transferring aIIAssets by aIIparties involved.Together,or

   separately they have succeeded in m aking itim possible to sale

   the estate property and accountholdings.

   Afieracquiring the necessary fraudulent,these individuals w ere

   able to Distribute everything to individuals oftheirchoosing.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 45 of 52




            A CLAIM FOR PUNITITIVE
        DA M AG ES BY INCLMDING A
  P R O U C T IO N O F D IS C O V E RY E V ID E N C E


          D EG LA RA TO RY R ELIEF

              Plaintiffincorporates by reference the allegatibns




              A n actualcontroversy has arisen and exists between each

              party concerning the follow ing C LA IM O F LO SS:


              1.    Possible LostEarnings'
                                         ,PeterR Hale Revocable Trust-
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 46 of 52




                    Silverbridge Holdings

                    Estim ated LoptRents
                               '
                                                            $ (40,000.00
                                              ,




                    Transpodation Loss                      '      .k
                                                            $ 50,000.00
                                    134.


                    Assisted Living   .                      $ 20,000.00
                    D octorBills                            $ 10,000.00
                   LostPropedy                              $ 910,000.00
                   C helsea,M a
                    Sjring,Tx
                    M lam i,FI

                    Taxes                                   $    7,000.00
                       Living Expenses                       $ 100,000.00
                   '



                       TöTAL ESTIMATED Loss
                                          :
                                                  '
                                                             $ 1,637.000.00


                  LO SS INCO M E
             HALE ESTATE HO LD ING S

  U NDER FURTHER REV IEW


   NEEDS DISCO VERY TO D ETERM INE


  ACTUAL LO SS /TOTAL AM O RATIZATIO N
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 47 of 52




  UNDER FURTH ER REV IEW


  NEEDS DISCOV ERY TO DETERM INE


   ACTUAL LO SS



              2.    Defendants Iack ofcom pliance to Statutes and
                         IaW S governing Corporate IaW .


              3.    any and aI1otherissues thatm ay be show n

                    according to proof.


              The plaintiffrequests a trialbyjury and allJudicial
              declarations necessary to enable both padies to

              ascedain aIIrights and duties as they pedain to

              this case.

              The Plaintis requests thatthis triairem ain open and

              available foraIIinterebted padies to view untilthis

              case haé concluded.


              Plaintiffrequests sum m ons be delivered by Coud Appointee

              orCedified M aildue to status ofPro/se filing status.
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 48 of 52




              W HEREFORE,Plaintiffts)pray forthe following relief:

        1.    An awaid ofcom pensatory damages in the amountto be




              show n according to proof;

        2.    Declaratory reiiefas required herein'
                                                  ,

        3.    Attorneys fees and costs to the extentallow ed by Iaw '
                                                                    ,

        4.    Punitive Dam ages as itapplies to Corporations and acts

              madé by em ployees,as a Corpurate em ployer,Iike and

              individuaiem ployer,m ay be held liable forpunitive

              dam ages w here there is proofofw illfuland w anton

              m isconduct,

              Reference:Schropp v.Crow n Eurocars,Inc.,654 So.2d 1158.

        5.    Such fudherand otherreliefas this coud deemsjustand
              Proper.

        6, Such feliefforM entalA nguish,Pain Suffering

        7.    Loss OfFam ily M em ber

        8.    A trialby jnry aà itappliesto Florida Statute 913-
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 49 of 52




   Plaintil brings this action pursuantto the authority conferred upon itby
   Section 21(d)
   ofThe Exchange Act& Section 209 ofthe Advisors Act,15,U.S.Code 80-
   b-9
   EnforcementofSubchapter,seeking finaljudgment:(a)requiring the
   plaintil to
   disgorge ill-gohen gains,(b)to pay prejudgmentinterest,(c)to pay aII
  attorney
  fees,to im pose civilm oney penalties by Defendantpursuantto
  Com pensatory,
   Punitive,N6n Econom ic and Exem plary Dam ages:
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 50 of 52




        Pursuantto the pfovisions ofTitIe18-C Probate Code '
        Article 3- Probate W ills & Adm inistration
        Part 6- PersonalRep-Appointm ent,Control&
        Term ination Authority Section 3.611
   Term ination O fAppointm entby Rem ovalCure Procedure
   Section 7.6 & 1-401 & MUPC-(Devisee)7.6 E#ectOfTermination
   Regarding the above entitled action regarding petition above.

           M ichelle Hudson Hale                               4-1-2020
                                                                      -

                              SIG NATURE                         DATE
                  9620 S Las Vegas Blvd #551
                               ADDR ESS
                                      7143690472
                                        PHO NE

             C ERTIFICAT E O F S ERV IC E
       lHEREBY CERTIFY THAT IMAILED A COPY OF THIS PETITION TO
           SCHM IDT & FEDERICOu P.C.COUNSELLORS AT LAW
                                .
           C/O W ILLIAM H.SCHM IDT PHYLLIS H.FEDERICO

       TW O HUNDRED BERKELEY STREET          BOSTON,MA 02116

       BY - HAND DELIVERY           BY (X) MAILING (on   4-1-2020
                        M ichelle Hudson Hale
                                 SIGNATURE
Case 1:21-cv-20579-DPG Document 1 Entered on FLSD Docket 02/11/2021 Page 51 of 52




              C ase References'
                              ..




     Slale v.Neil,457 So.2d 481 (FIa.1984);City ofMiamiB.
                                                   137.
            Cornett, 463 So.2d 399 (FIa.3DCA 1985).



             Am endm ents to this pleading w illbe m ade available to

             this cöurtshortly regarding Pleadings

              forany and a1Iclaim s forreliefnotstated herein.




      oated yw -                >,
                                 '''/ y
                       y
      MichelleHudsonùale
                         , 'XW
       1309 G rand Avenue #480
      M iam t Florida, 33133
      1800 87203862
      Pro/se




                                                  (oyjg
                     P
                +*       o RENEE M .LY ER
                          MYCOMMISSIOH#60945846
                V 0FFL
                     0**EXPIRES:January09,2024
               Grw.
<                Case 1:21-cv-20579-DPG Document 1 qxEntered
                                                      -j     on FLSD Docket 02/11/2021 Page 52 of 52
*:
%
4e-
 ou
  2                                                       ,       @                .
                                                                                   è ,
                                                                                     .
                                                                                     !g        .       .
                                                                                                       -.                         . ;

                                                                                                                                                                  1111
                                                                                   o
                                                                                   .ua y               '                              l
                                                                                                                                           r
                                                                                                                                           --
                                                                                                                                                                     1-
                                                                                                                                                                      11
                                                                                                                                                                       ,11'
                                                                                                                                                                          9
                                                                                                                                                                          3
                                                                                                                                                                          F
                                                                                                                                                                          A
                                                                                                                                                                          U
                                                                                                                                                                          a
                                                                                                                                                                          !
                                                                                                                                                                          h
                                                                                                                                                                          2
                                                                                                                                                                          I
 o       -% F M
         às                                                                        mv :            RE                                 k            --
 jc
  o
  <
   z-
  :%
 8)
  .
    :
    c
                           .                                                       .ajl.Xg
                                                                                   j      .
                                                                                          $
                                                                                         se
                                                                                          j
                                                                                           -                                      ..
                                                                                                                                    .     -             .

                                                                                    s ;.
                                                                                       :
                                                                              -.- --vœ -N-%                           - -.    -   -               --,-
 u >a                                                                                                                                                              -
 u
 O  =- -         0....-.-.. -,                - ..                             a .j m E                                               j
 a                             .        . -                                    Y-- ë ..
                                                                                      !D                                      '
         -
                                                                               = R#                                                   '
         ê '.
         '                                                    .                  e j)
                                                                                 )z                VIBITUSATUSPS-COMO                     .untïeu arm ex               e:       ----..-
                                                                                                                                                    ISpa/cel           bà       i-abeî'
     -
                    IT               U B1                                 -e* 'ïi-%                Labe!10M ,Nov201:
                                 #                                                                 l
                                                                          @

                                                                                                                                          P R IO R IT Y '
                                                                                                                                           * M A IL f
                                                                                                                                          FRO M :
IR IO R IYY*                                                                                                                               ///zA/té ' /f'M
             M A IL                                                                                                                       /f//'7 /                          yzz,Y
                                                                  oveznijht
                                                                          P'io'ltY                                                            //
                                                                                                                                              ovvvpk                   ty -//.
                                                                      ,
Iate ofdelivery specified*
I
SPS TRACKI
         N QTM included to m a                                                                                                                                   T@:          y '?
lternationaldestinations.                                                                                                                                   .'              z zl J
 imited.international
                   '
                     insurancep                                                                                                                             zV /                    .

'iok up available-*
                            . 2.
                                                                                                                                                                            //'# t
lrdersuppliqsonline-*
khenusedintemajlonally,acugtFms
eclnmtlon Iabelma#bereqgiréd.
                       .
                                                                                                    To sohedgle frqe
                                                                                                    Packqge Plokup,
                                                                                                                                                    zw /svww r
                                                                                                   soanthe QR codm


Ciiftitttitittkk'
                l
                ----                                                                               K
                                                                                                           ..   : .
                                                                                                                      Q.
                                                                                                                          .

                                                                                                                                          tabel228,M= h.2Me                    FOR Dd



111111111111111111111111111
                g50s 5118 5338 1n41 6657 31
                           .                         ':
                                                                                                   Ix
                                                                                                    :l
                                                                                               U>PS.GOM/PIGKUP
                                                                                                                      *
                                                                                                                                          L
                x ForDomesticsblpm ents.the maxlmum welghtis70 lés.ForInternatlonalshlpments,themaxîmum welgbtls4 Ibs.                                                              '.
